Citation Nr: 1632868	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1961 to April 1970 and from January 1991 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


REMAND

As in initial matter, a review of record shows that in June 2016, the Veteran submitted a claim for increased ratings for his service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and bilateral hearing loss.  In a July 2016, the RO informed the Veteran that the issues were already on appeal pending the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and could not be accepted at that time.  However, the Board finds that these issues are intertwined with the TDIU claim.  As such, they must be adjudicated prior to determining entitlement to TDIU.

Regarding the Veteran's claim for TDIU, the Veteran contends that he is unemployable due to his service-connected disabilities.  A review of the Veteran's claims file shows that his post-service employment included an occupation as a truck driver for more than 30 years.  

Service connection is in effect for PTSD, currently rated as 30 percent disabling; diabetes mellitus, type II, currently rated as 20 percent disabling; bilateral tinnitus, currently rated as 10 percent disabling; and bilateral hearing loss, currently rated as 10 percent disabling.  The combined service-connected disability rating is 20 percent from October 31, 2005; 40 percent from October 31, 2006; and 60 percent from October 5, 2007.  38 C.F.R. § 4.25 (2014).

This matter was previously before the Board in June 2012, April 2014 and November 2014.  The Board has endeavored to obtain a thorough and adequate VA medical examination for purposes of determining entitlement to TDIU.  The Board sought a VA medical opinion responsive as to whether the Veteran's service-connected PTSD, diabetes mellitus type II, and hearing loss and tinnitus, acting in concert, precluded him from securing and following substantially gainful employment, consistent with his education and occupational expertise, irrespective of his age and any nonservice-connected disorders.  A review of the record since the November 2014 Board remand shows three individual VA examinations in April 2015, that addressed the impact of each service-connected disorder had on the Veteran's employability, but not in concert with the other service-connected disorders.  

In addition, in its latest remand, the Board stated that if the RO found that the rating criteria had not been met during a period on appeal, but that the Veteran's service-connected disabilities prevented him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(a), (b) (2015).  A review of the record shows an April 2016 Administrative Review letter by the Acting Director of Compensation Services (Director).  The Director stated that a VA examination opinion dated in April 2015 indicated that the Veteran was not precluded from employment by his service-connected conditions either singly or when considered in concert.  It was also noted that none of the available objective evidence supported the Veteran's contention.   

The Board has jurisdiction to review de novo the Director's determinations regarding entitlement to extraschedular ratings.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015) ("The Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate.").  The Board finds that the Director did not provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision, and it must be sufficient to facilitate review by the Board.  In so doing the Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.  

In this regard, the Director has been delegated the authority to draft the VA's Schedule for Rating Disabilities based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  38 C.F.R. Part 4 (2015).  Moreover, "the Director of [the Compensation and Pension Service] (is) uniquely suited to determining what extraschedular rating level."  Anderson v. Shinseki, 22 Vet. App. 423, 431 (2008).  While Kuppamala is binding on the Board, given the expertise of the Director it is vital that adequate reasons and bases be provided in any determination by that office granting or denying entitlement to an extraschedular rating.  Hence, further development is in order.

Accordingly, the case is remanded for the following action:

This appeal has been advanced on the Board's docket.  Expedited handling is required.

1.  The RO must adjudicate the issues of entitlement to increased ratings for the Veteran's service-connected PTSD, service-connected diabetes mellitus, type II, and service-connected hearing loss disabilities.  

2.  Following the above development, a VA medical opinion, provided by one VA physician, must be obtained to determine whether the Veteran's service-connected PTSD, diabetes mellitus type II, hearing loss, and tinnitus, acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic records must be made available to the physician, and the physician must specify in the report that these records have been reviewed.  The physician must discuss the Veteran's full work and educational history, to include the Veteran's 30 years as a truck driver.  Based on a review of the evidence of record, to include the Veteran's statements, the physician must provide an opinion as to whether the functional effects of the Veteran's service connected disorders, acting in concert, prevent him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders.  

A complete rationale for all opinions must be provided.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  If after adjudicate the issues of entitlement to increased ratings for the Veteran's service-connected PTSD, service-connected diabetes mellitus, type II, and service-connected hearing loss disabilities, the schedular criteria for TDIU are not met, the Veteran's claim must be returned to the Director for consideration of whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected disabilities.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran which would favor the assignment of an extraschedular rating.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

